Citation Nr: 1732420	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Board remanded this matter for additional evidentiary development.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 Board decision denied the Veteran's original claim seeking entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure.

2.  The evidence associated with the claims file since the April 2008 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The April 2008 Board decision denying service connection for skin cancer of the face is final.  38 U.S.C.S. § 7104.

2.  The criteria for reopening the claim of entitlement to service connection skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a June 2016 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, and statements from the Veteran.  Thus, the Board finds that no additional action to further develop the record in connection with the claim is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a tumor, malignant, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term soft tissue sarcoma does not include melanoma.  See 38 C.F.R. § 3.309(e), Note 1.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In April 2008, the Board issued a decision which denied the Veteran's original claim seeking entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure.  The Board's April 2008 decision is final.  38 U.S.C.S. § 7104.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown,  9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard  to each element that was a specified basis for the last disallowance).

The Board's April 2008 decision determined that the Veteran's skin cancer (melanoma) of the face was not shown during service or the first post service year; was not on the list of diseases presumptively associated with inservice herbicide agent exposure, and was not shown to be linked to his period of active duty service, including his inservice herbicide agent exposure.

In October 2012, the Veteran filed to reopen his claim of entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure.  

In support of his claim to reopen, the Veteran has submitted statements indicating that his melanoma of the face was due to his inservice exposure to Agent Orange.  These contentions, however, were before the Board at the time of its April 2008 decision and are not new.

The Veteran has also submitted additional post service treatment records since the April 2008 Board decision.  Although newly received, the additional post service treatment records are not material to the issue at hand.  Specifically, these treatment records reflect a history of post service treatment for melanoma of the face beginning in 1984.  This treatment was previously documented in the medical evidence of record at the time of the Board's April 2008 decision.  The newly received treatment evidence also does not address whether the Veteran's history of melanoma was incurred or in any way related to the Veteran's military service.  Thus, the additional treatment records received are not material as to whether this condition was incurred during service, or secondary to his inservice exposure an herbicide agent.  

Accordingly, the evidence received since the Board's April 2008 decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  As the Veteran has failed to submit new and material evidence showing or even suggesting that his melanoma of the face was in any way related to his military service, reopening the claim is not warranted in this instance. 

As new and material evidence to reopen the finally disallowed claim has not      been received for the issue of entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice exposure to herbicides, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for skin cancer (melanoma) of the face, including secondary to inservice herbicide agent exposure, is denied.


REMAND

The Veteran is seeking an initial compensable evaluation for his bilateral hearing loss.

Based upon a longitudinal review of the record, the Board finds that a new VA audiological evaluation is necessary in this matter.  The two most recent VA audiological evaluations performed in September 2013 and April 2015 failed to record controlled speech discrimination findings using the Maryland CNC test.  As such, these examinations are inadequate for rating purposes.  See 38 C.F.R. 4.85.

Given the time that has passed since the last complete audiological examination was conducted in June 2011, the evidence of record is not adequate to make a determination as to the current severity of the Veteran's current bilateral hearing loss.  

Under these circumstances, the RO must attempt to obtain any additional evidence which has become available, and then afford the Veteran a new VA examination to determine the current severity of this condition.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his bilateral hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this condition must be reported in detail.
 
3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


